Citation Nr: 1612491	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  08-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial rating in excess of 10 percent for right shoulder pain.

4. Entitlement to an initial rating in excess of 10 percent for hypertension from April 21, 2006 to December 1, 2008.

5. Entitlement to an initial compensable rating for hepatitis C from April 21, 2006 to December 1, 2008.

6. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine (neck) from April 21, 2006 to December 1, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to June 1980.  He also had 25 years of service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The increased rating claims for the neck, hypertension, and hepatitis are limited because the RO severed entitlement to service connection for those disabilities beginning on December 1, 2008, and the Veteran did not appeal the severance.

The Veteran currently has pending claims for service connection for lower extremity radiculopathy, neck disability, and psychiatric disorder and total disability based on individual unempoyability (TDIU).  Those appeals are subject to a separate decision because the Veteran has a different representative on those claims.  See BVA Directive 8430, § 14(c)(11).

The issue of an increased rating for the right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The evidence shows that the Veteran's hearing was not sound at entrance or aggravated beyond the natural progression by active duty.

2. The weight of the evidence is against an in-service occurrence leading to tinnitus and in support of tinnitus caused by preexisting hearing loss.

3. The evidence does not show a predominance of diastolic blood pressure of 110 or more or systolic blood pressure of 200 or more.

4. The evidence does not show active symptoms of hepatitis C.

5. The evidence does not show cervical flexion limited to less than 30 degrees, combined range of motion 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

4. The criteria for an initial compensable rating for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2015).

5. The criteria for a rating in excess of 10 percent for the neck disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In June 2006, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered for the claims decided herein, including private records and Social Security records.  The claims file appears to have complete service medical records.  VA provided examinations for the Veteran's hearing loss, tinnitus, hypertension, hepatitis C, and neck disability in July 2006, August 2006, and November 2012 and an addendum opinion in February 2015.  There is no assertion or indication that the examinations and opinions are inadequate.  To the contrary, they address the relevant evidence, theories of entitlement, and rating criteria.  The Board has carefully reviewed the record and determines there is no additional development needed. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  A veteran will be considered to have been in sound condition when accepted for service except as to disorders noted at entrance.  38 U.S.C.A. § 1111.  A preexisting injury will be considered aggravated where there is an increase in disability during service.  38 C.F.R. § 3.306. 

Active service is defined as active duty, as well as, any period of active duty for training (ADT) during which disability or death is incurred or aggravated by disease or injury in the line of duty, and any period of inactive duty training (IDT), during which disability or death is incurred or aggravated by injury in the line of duty.  Acute myocardial infarction, cardiac arrest, or cerebrovascular accident that occurred during a period of IDT is also subject to service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, including diagnosing tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2003).  However, he is not competent to diagnose hearing loss or determine the cause of a complex sensorineural disease as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements are detailed and consistent.

The criteria for service connection for hearing loss and tinnitus have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current hearing loss and tinnitus.  The July 2006 VA examiner recorded hearing loss in both ears, which met VA requirements for disability.  See 38 C.F.R. § 3.385.  Private treatment records also show hearing loss diagnoses.  The Veteran reported experiencing a buzzing in his ears during the July 2006, November 2006, and May 2012 examinations and treatment.

The evidence shows that the Veteran had hearing loss prior to entering service and his hearing loss did not increase in severity during active duty.  During recruitment medical testing, an audiogram from August 1979 recorded hearing loss at the 4000 and 6000 frequencies in both ears.  See 38 C.F.R. § 3.385.  On January 28, 1980, the date of enlistment, an audiometric evaluation again found hearing loss at the 4000 and 6000 frequencies in both ears.  See id.  Thus, the Veteran's hearing was not sound at entry into service.  

The evidence does not show a shift, or worsening, in hearing occurred during active duty.  After the Veteran's period of active duty, an audiogram from July 1983 shows similar level of hearing loss at the 4000 and 6000 frequencies as the 1979 and 1980 audiograms.  The February 2015 VA examiner reviewed the evidence and concluded that pre-existing hearing loss was not aggravated by active duty because there was no threshold shift observed in the five month period from January to June 1980.  A May 2012 private provider wrote that it is reasonable to assume that the Veteran had hearing loss that was service-connected secondary to noise exposure.  This provider did not discuss the Veteran's preexisting hearing loss.  The Board finds the VA opinion more probative because the private opinion was not based on all the relevant evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

To warrant service connection based on his period of National Guard service, the evidence would have to show that the Veteran's hearing loss worsened beyond the natural progression because of an injury during ADT or IDT or a disease during ADT.  See 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service treatment records do not show treatment for a head or ear injury or disease.  The Veteran reported artillery and firing noise experienced in multiple training periods but has not alleged a specific injury to his ears.  Service treatment records show an increase in hearing loss beginning in June 1988.  See Examinations June 1988, March 1992, September 1994.  However, there is no evidence to suggest that this increase is related to an injury during ADT or IDT or a disease during ADT.  Based on the evidence, the Veteran's preexisting condition was not worsened by service, and service connection for hearing loss is not warranted.  See 38 C.F.R. § 3.303.

The evidence is also against finding that tinnitus is related to in-service noise exposure.  Service treatment records are silent for any complaints of or treatment for tinnitus or buzzing in the ears.  During the July 2006 examination, the Veteran reported the onset of tinnitus as six to eight years prior, or 1998 to 2000.  While tinnitus is considered a chronic disease that may be proven with lay statements of continuity, the Veteran's report of onset in 1998 does not establish continuity to his active duty in 1980.  See Walker, 708 F.3d at 1331; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309.  Further, he has not alleged a specific injury during ADT or IDT or disease during ADT but rather a pattern of noise exposure from artillery fire.  See VA examinations.  The May 2012 provider found that tinnitus was reasonably service-connected secondary to noise exposure.  Again, however, the provider did not review all the relevant evidence and the opinion is less probative.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Further, the provider wrote that most tinnitus is due to sensorineural hearing loss with resulting dysfunction within the auditory system.  The provider's opinion discusses hearing loss and tinnitus as intertwined disabilities.  Here, the Veteran's hearing loss began prior to service and was not aggravated by service.  As such, the Board finds no evidence of an in-service event causing tinnitus and instead the evidence suggests that tinnitus is related to preexisting hearing loss.  Service connection for tinnitus is not warranted.  See 38 C.F.R. § 3.303. 

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Hypertension

Hypertension is rated under the rating schedule for the cardiovascular system, 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  A compensable, 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  For a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  Id.  Any higher rating requires higher diastolic pressure readings.  Id.

Based on the evidence, the Veteran's hypertension does not meet the criteria for a rating in excess of 10 percent.  See 38 C.F.R. § 4.104, DC 7101.

The Veteran did not have a predominance of recorded systolic blood pressure of 200 or more or diastolic blood pressure of 110 or more.  The August 2006 VA examiner recorded blood pressure as 138/98.  In November 2006, the Veteran's blood pressure was measured as 150/90.  Blood pressure was 115/79 and 129/79 in July 2007, 123/81 in October 2007, and 120/82 in March 2008.  Treatment records from June 2008 show 179/106, 185/96, 139/85, 140/85, and 121/83.  Another record from June 2008 notes that the Veteran reported elevated blood pressures at home in the 149 to 150 range for systolic and 90 to 92 for diastolic pressure.  He reported one reading was 177/106.  In July 2008, providers recorded blood pressure as 115/79 and 105/67.  None of the recorded or reported readings include systolic pressure of 200 or more or diastolic pressure of 110 or more, much less a predominance of these pressures.  Therefore, the Veteran's hypertension did not reach the requirements for a 20 percent or higher rating.  See 38 C.F.R. § 4.104, DC 7101.

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the evidence does not show hypertension symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.104.  The evidence shows generally the same hypertension symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27.

Hepatitis C

Under Diagnostic Code 7354, nonsymptomatic hepatitis C warrants a noncompensable disability rating.  38 C.F.R. § 4.114.  A 10 percent disability rating is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent disability rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

A 40 percent disability rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent disability rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past 12-month period, but not occurring constantly.  Finally, a maximum schedular 100 percent disability rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114.   

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms are not to be used as the basis for rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  38 C.F.R. §§ 4.14, 4.114. 

After review of the record, the Board finds that the criteria for a compensable rating for hepatitis C have not been met.  See 38 C.F.R. § 4.114, DC 7354.  

The evidence does not show symptoms of hepatitis C during the period on appeal.  The August 2006 examiner discussed the diagnosis of hepatitis C and the history of the disease.  However, the examiner did not record any active symptoms.  A July 2007 treatment record discusses a sonogram of the right upper quadrant and a liver biopsy with no abnormalities noted.  Treating providers in March 2008 noted minimal fibrosis with moderate to marked necroinflammatory activity and moderate steatosis.  In December 2006 and October 2007, the Veteran denied any unplanned weight change, and treatment records show he had generally the same weight throughout this period.  He also denied anorexia and fatigue during December 2006 treatment.  There is no evidence of fatigue, malaise, anorexia, substantial weight loss, continuous medication, dietary restrictions, hepatomegaly, nausea, vomiting, arthralgia, right upper quadrant pain, or incapacitating episodes.  The evidence shows that the Veteran's hepatitis was asymptomatic during this period and a noncompensable rating is appropriate.  See 38 C.F.R. § 4.114, DC 7354.

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. at 589; however, the evidence does not show hepatitis symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.114.  The evidence shows generally the same hepatitis symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27.


Neck

The Veteran's degenerative joint disease of the neck is rated under Diagnostic Code 5242, which applies the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  The rating criteria provides a 10 percent rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of its height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Following review of the record, the criteria for a rating in excess of 10 percent for the neck disability have not been met.  See 38 C.F.R. § 4.71a, DC 5242.  

The evidence does not show cervical flexion limited to less than 30 degrees, combined range of motion 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  During the July 2006 examination, the Veteran reported pain, stiffness, mild spasm, guarding, and tenderness on the right side and problems with lifting, carrying, reaching, weakness, and fatigue.  The examiner recorded flexion to 45 degrees and combined range of motion as 340 degrees and 320 with consideration of painful motion.  The examiner noted objective evidence of mild spasm, guarding, pain, and tenderness but no change after repetitive use from pain, fatigue, or weakness.  There was no evidence of intervertebral disc syndrome or ankylosis.  Both the July and August 2006 examiners recorded normal gait.  At an August 2008 evaluation, the private provider noted muscle spasm and minimal spondylotic changes in the cervical spine.  The evidence does not suggest that the muscle spasms are severe enough to cause abnormal gait or spinal contour; they were characterized as mild.  The Board has considered the reports of pain, stiffness, weakness, and fatigue in compliance with DeLuca, 8 Vet. App. at 202.  However, the examiner's finding of no additional loss of motion from these symptoms is most probative.  Based on his functional range of motion, the Veteran's neck disability does not meet the requirements for a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, DC 5242.  

During the 2006 examination, the Veteran reported flare-ups every two to three weeks causing weakness, loss of stamina, and decreased range of motion in the right upper extremity.  These flare-up symptoms were very similar to those the Veteran reported during the 2006 examination for the right shoulder.  The shoulder and arm diagnostic codes seem most appropriate for analyzing these symptoms.  See 38 C.F.R. § 4.71a.  The rating for the right shoulder disability is remanded for consideration of these flare-up symptoms.  Awarding ratings for these symptoms under both the neck and shoulder codes would be impermissible pyramiding.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.  

Note (1) to the General Rating Formula for the Spine directs any associated objective neurologic abnormalities to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5242.  Here, however, the evidence does not show associated neurologic abnormalities.  The July 2006 examiner found no evidence of upper extremity radiculopathy based on normal EMG and strength, reflex, and sensation testing.  The examiner noted no incontinence or other neurologic problems.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher disability rating for his neck based on the evidence of record.  See 38 C.F.R. § 4.71a.  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27.  

Extra-schedular considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria consider blood pressure readings, required medication, symptoms caused by hepatitis C, range of motion, and functional loss.  The Veteran has not reported any symptoms associated with his disabilities that are not considered by the criteria, and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been considered in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the first step of Thun was not satisfied, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.
   

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

A rating in excess of 10 percent for hypertension is denied.

A compensable rating for hepatitis C is denied.

A rating in excess of 10 percent for the neck disability is denied.


REMAND

At the July 2006 examination, the Veteran reported flare-ups in right shoulder symptoms every two to three weeks after force or lifting with severe pain that could last one to two days.  Again in the April 2010 examination, he reported weekly shoulder flare-ups with increased pain lasting several hours that were aggravated by overhead activities and alleviated by medication and massage.  An additional examination and medical opinion are needed for the Veteran's right shoulder to determine if he experienced any additional impairment during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  TDIU is remanded in the separate Board decision.	

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination for his right shoulder disability.  The examiner should complete all appropriate testing and address the following:

a. Measure and record the current level of limitation and functional impairment associated with the right shoulder.  At the July 2006 and April 2010 examinations, the Veteran reported flare-ups in right shoulder symptoms with lifting or overhead activities.  The examiner should provide an opinion on the degree of impairment during any current flare-ups and also estimate the degree of impairment during flare-ups at the time of the July 2006 and April 2010 examinations.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

2.  Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


